Citation Nr: 1020569	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-19 362	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for right knee patellofemoral joint dysfunction with 
degenerative joint disease (DJD).

2.  Entitlement to an increased rating for arterial 
hypertension, currently evaluated as 10-percent disabling.   

3.  Entitlement to an increased rating for residuals of a 
left ankle fracture, status post surgery with DJD, currently 
evaluated as 40-percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from February 1975 to 
August 1980.  

This appeal to the Board of Veterans' Appeals (Board) is from 
February 2005, April 2005, and March 2006 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In a Written Brief Presentation dated in May 2010, the 
Veteran's representative referred to several other claims to 
include service connection for a psychiatric disorder and 
scarring on the right hand, right leg, and left ankle.  These 
additional claims are being referred to the Agency of 
Original Jurisdiction (AOJ, i.e., the RO) for appropriate 
development and consideration because, while these other 
claims have been raised by the record, they have not been 
adjudicated by the AOJ; as such, the Board does not have 
jurisdiction over them.  See Godrey v. Brown, 7 Vet. App. 398 
(1995) (the Board generally does not have jurisdiction of an 
issue not yet adjudicated by the AOJ/RO).

And as for the claims that are currently before the Board, 
they are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The Veteran contends he should be granted higher ratings for 
his hypertension and left ankle disability because they are 
more severe than their current ratings contemplate.  And as 
his representative pointed out, the Veteran has not had a 
VA compensation examination concerning his hypertension since 
December 2004, so more than 6 years ago, and since March 2005 
for his left ankle disability, so more than 5 years ago.

When, as here, a claimant alleges that his service-connected 
disability has worsened since last examined, a new 
examination may be required to reassess its severity.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran's representative also acknowledged that the 40 
percent evaluation assigned for the left ankle disability is 
the maximum schedular rating allowed.  As such, he requested 
consideration of an extra-schedular rating under the special 
provisions of 38 C.F.R. § 3.321(b)(1).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the claimant or the evidence suggests that a schedular 
rating may be inadequate, the Board must also specifically 
adjudicate the issue of whether referral for an extra-
schedular rating is warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

The Board is precluded from assigning an extra-schedular 
rating in the first instance.  See Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96 (August 16, 1996).  Rather, upon 
determining the Veteran is entitled to this special 
consideration, the appropriate disposition is to refer this 
matter to the Under Secretary for Benefits or the Director of 
Compensation and Pension Service.

The RO should apply the three-step analysis discussed in Thun 
v. Peake, 22 Vet. App. 111 (2008), in determining whether an 
extra-schedular rating should be assigned in this instance.

In Thun, first, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in 
the rating schedule to determine whether his disability 
picture is adequately contemplated by the rating schedule.  



If not, the second step is to determine whether his 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  See also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).

If the factors of step two are found to exist, the third step 
is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Moreover, in May 2005, the RO notified the Veteran of the 
grant of service connection for right knee patellofemoral 
joint dysfunction with DJD.  The RO assigned an initial 10 
percent rating for this disability.  In September 2005, 
in response, the Veteran indicated disagreement with this 10 
percent initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (indicating that in this circumstance, where the 
Veteran initiates a timely appeal of his initial rating for a 
disability just service connected, VA adjudicators must 
consider his claim in this context - which includes 
determining whether to "stage" the rating to compensate him 
for times since the effective date of the award when the 
disability may have been more severe than at others).  The 
RO, however, has not provided him a statement of the case 
(SOC) regarding this claim.  He also has not been given an 
opportunity to perfect his appeal to the Board on this 
additional issue by also filing a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  
38 C.F.R. § 20.200.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court held that the appropriate disposition in 
this circumstance is to remand - rather than merely refer, 
this additional claim.

The remaining claim for a TDIU is inextricably intertwined 
with these claims for higher ratings for the left ankle 
disability, hypertension, and right knee disability, 
particularly since the TDIU claim is predicated on the notion 
that these service-connected disabilities preclude the 
Veteran from obtaining and maintaining any employment that 
could be considered substantially gainful.  38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  See, e.g., Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (indicating issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision concerning one or more of the 
claims cannot be rendered until a decision on another.  These 
types of claims should be considered concurrently to avoid 
piecemeal adjudication of claims with common parameters).  
See also Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. 
Cir. 2001) (Where the facts underlying separate claims are 
"intimately connected," the interests of judicial economy and 
avoidance of piecemeal litigation require that the claims be 
adjudicated together.) and Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).

Accordingly, these claims are all REMANDED for the following 
additional development and consideration:

1.  Ask the Veteran whether he has 
received any additional treatment for his 
disabilities since 2005.  If he has, and 
the records are not already on file, 
obtain them.  If attempts to obtain any 
additionally identified records are 
unsuccessful, and it is determined that 
further attempts to obtain them would be 
futile, then notify the Veteran of this in 
accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for appropriate 
VA medical examinations to reassess the 
severity of his hypertension and left 
ankle disability.

Regarding the arterial hypertension, the 
examiner should measure systolic and 
diastolic pressure as many times as 
believed necessary to obtain a reliable 
reading.  The examiner should also 
indicate whether there are any associated 
complications or residuals, such as 
aortic insufficiency, hyperthyroidism, 
heart disease, etc.

And as for the left ankle disability, the 
examiner should measure range of motion 
(ROM) and conduct stability testing.  The 
examiner should also address the extent of 
additional functional impairment, above 
and beyond any limitation of motion shown, 
due to pain/painful motion, premature or 
excess fatigability, weakness or 
incoordination and, if possible, should 
try and quantify this additional 
impairment in terms of how it further 
reduces the ROM, such as during prolonged, 
repeated use or when the Veteran's 
symptoms are most problematic ("flare 
ups").

The examiners should also indicate whether 
the Veteran's service-connected 
disabilities preclude him from obtaining 
and maintaining substantially gainful 
employment if considering his level of 
education, prior work experience, special 
training, etc., but not his age or 
impairment attributable to disabilities 
that are not service connected.  His 
service-connected disabilities are:  (1) 
residuals of a left ankle fracture, status 
post surgery with DJD - rated as 40-
percent disabling; 
(2) arterial hypertension - rated as 10-
percent disabling; and (3) right knee 
patellofemoral joint dysfunction with DJD 
- rated as 10-percent disabling, for a 
combined 50 percent rating.

All diagnostic testing and evaluation 
needed to make these important 
determinations should be conducted.

It is imperative the examining physicians 
review the claims file, including a 
complete copy of this remand, for the 
pertinent medical and other history.

The Veteran is hereby advised that failure 
to report for these scheduled VA 
examinations, without good cause, may have 
detrimental consequences on his pending 
claims.

3.  Thereafter, consider whether to refer 
the claim for an increased rating for the 
left ankle disability to the 
Under Secretary for Benefits or the 
Director of Compensation and Pension 
Service for consideration of a higher 
rating on an extra-schedular basis under 
the special provisions of 38 C.F.R. 
§ 3.321(b)(1).  See also Thun v. Peake, 
22 Vet. App. 111 (2008).

4.  Send the Veteran a SOC concerning his 
additional claim for a higher initial 
rating for his right knee disability.  
Advise him that he still needs to file a 
timely substantive appeal (VA Form 9 or 
equivalent) in response to the SOC to 
perfect an appeal to the Board concerning 
this additional claim.  
38 C.F.R. §§ 20.200, 20.302(b).  If, and 
only if, he perfects a timely appeal of 
this additional claim should it be 
returned to the Board for further 
appellate consideration.

5.  If the remaining claims for a TDIU and 
increased ratings for the hypertension and 
left ankle disability are not granted to 
the Veteran's satisfaction, send him and 
his representative a supplemental SOC 
(SSOC) concerning these other claims and 
give them an opportunity to submit 
additional evidence and/or argument in 
response before returning these claims to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


